Name: Commission Regulation (EC) No 631/2003 of 7 April 2003 amending Regulation (EC) No 1334/2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the conditions for approval of and the time limits for work programmes of operators' organisations in the olive sector for the 2002/2003 and 2003/2004 marketing years
 Type: Regulation
 Subject Matter: marketing;  EU finance;  processed agricultural produce;  agricultural structures and production;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0631Commission Regulation (EC) No 631/2003 of 7 April 2003 amending Regulation (EC) No 1334/2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the conditions for approval of and the time limits for work programmes of operators' organisations in the olive sector for the 2002/2003 and 2003/2004 marketing years Official Journal L 092 , 09/04/2003 P. 0006 - 0006Commission Regulation (EC) No 631/2003of 7 April 2003amending Regulation (EC) No 1334/2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the conditions for approval of and the time limits for work programmes of operators' organisations in the olive sector for the 2002/2003 and 2003/2004 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), as amended by Regulation (EC) No 1513/2001(2), and in particular Article 4a(4)(a) and (c) thereof,Whereas:(1) Commission Regulation (EC) No 1334/2002(3), as amended by Regulation (EC) No 1965/2002(4), lays down, for the 2002/2003 and 2003/2004 marketing years, rules on the approval and the work programmes of operators' organisations in the olive sector for the purposes of the Community funding provided for in Article 4a of Regulation (EC) No 1638/98. In order to simplify the administration of those provisions and encourage extensive participation by the organisations in the sector, some of the conditions for approval of associations of producer organisations in the sector should be amended.(2) Since the provisions on the funding of work programmes are new, drawing up work programmes by approved operators' organisations requires considerable preparatory work. The relevant time limits referred to in Regulation (EC) No 1334/2002 should therefore be extended.(3) Regulation (EC) No 1334/2002 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1334/2002 is amended as follows:1. Article 2(3) is replaced by the following:"3. Without prejudice to Article 10(1) of this Regulation, operators organisations in the olive sector and associations thereof approved under Article 20c of Regulation No 136/66/EEC and other operators' organisations in the olive sector recognised by the Member State which submit a work programme in accordance with Article 5 shall be deemed approved under this Regulation where they meet the criteria referred to in paragraphs 1 and 2. However, associations of producer organisations may include a maximum of 10 % of producer organisations not approved under point (a) or a maximum of seven such organisations."2. In Article 3(1), "31 March 2003" is replaced by "31 May 2003".3. In the first subparagraph of Article 5(2), "31 March 2003" is replaced by "31 May 2003".4. In the first subparagraph of Article 6(3), "31 May 2003" is replaced by "31 July 2003".5. In the first and second subparagraphs of Article 11(2), "30 June 2003" is replaced by "5 September 2003".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 31 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 195, 24.7.2002, p. 16.(4) OJ L 300, 5.11.2002, p. 4.